Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-11 and 13-15 are pending, claim 12 having been cancelled.  Applicant’s response dated March 4, 2021 is acknowledged.
Applicant’s arguments, see Response pages 6-7, filed March 4, 2021, have been fully considered and are persuasive.  The rejections of claims 1-11 and 13-15 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art are U.S. Patent App. Pub. No. 2014/0158163 to Montgomery et al. and U.S. Patent No. 4,271,861 to Crawford.
Montgomery and Crawford have been discussed in the previous Office Action, which is hereby incorporated in full.  The combination of Montgomery and Crawford does not explicitly disclose determining if the current position of the wash cycle is a predefined allowed position upon detection of the clogging condition and interrupting the wash cycle and executing the remedial operation if the current position of the wash cycle is a predefined allowed position.  Applicant’s arguments regarding Numanoglu are persuasive in that Numanoglu discloses manually cleaning the filter unit if the filter cannot be sufficiently cleaned within a predetermined time interval and that Numanoglu does not disclose determining if the current position of the wash cycle is in a predefined allowed position upon detection of the clogging condition and interrupting the wash cycle and executing the remedial operation if the current position of the wash cycle is a predefined allowed position.
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-11 and 13-15 are allowed over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.